Case 7:20-cv-00458-JPJ-PMS Document 11 Filed 05/24/21 Page 1 of 2 Pageid#: 99




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

 DANNY ANGEL RODRIGUEZ,                         )
                                                )
                   Plaintiff,                   )      Case No. 7:20CV00458
                                                )
 v.                                             )      OPINION AND ORDER
                                                )
 WARDEN JASON C. STREEVAL,                      )      By: James P. Jones
                                                )      United States District Judge
                  Defendant.                    )

      This matter is before me on plaintiff Danny Angel Rodriguez’s motion

seeking reconsideration of the summary dismissal of this civil rights action under

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

(1971). After review of the record, I must deny Rodriguez’s motion.

      In his complaint, Rodriguez alleged two claims, regarding (a) his prison

security classification within the Federal Bureau of Prisons (“BOP”) and (b) the

alleged refusal by BOP staff to grant him credit for jail time previously served. The

court concluded that the first claim failed for reasons previously expressed by

another judge of this court in rejecting a prior habeas action raising the same claim.

The court also found that Rodriguez’s second claim regarding credit for prior jail

time served was barred under Heck v. Humphrey, 512 U.S. 477, 487 (1994). For

these reasons, the court summarily dismissed this Bivens case.
Case 7:20-cv-00458-JPJ-PMS Document 11 Filed 05/24/21 Page 2 of 2 Pageid#: 100




       In Rodriguez’s motion seeking reconsideration of the dismissal of this action,

 he fails to offer any ground requiring amendment or alteration of the Final Order.

 For the reasons stated, it is ORDERED that plaintiff’s motion seeking

 reconsideration of the dismissal of this action, ECF No. 9, is DENIED.

                                               ENTER: May 24, 2021

                                               /s/ JAMES P. JONES
                                               United States District Judge




                                         -2-
